Felton, Chief Judge.
The Supreme Court of Georgia having reversed part of the judgment of this court (Continental Finance & Loan Co. v. Crystal Laundry & Cleaners, 214 Ga. 528, 105 S. E. 2d 727), that part of the judgment rendered by this court reversing the lower court is vacated and the judgment of the trial court is affirmed in toto.

Judgment affirmed.


Gardner, P. J., Townsend, Carlisle, Quillian and Nichols, JJ., concur.

*779Moise, Post •& Gardner, J. William Gibson, for parties at interest not parties to record.